Citation Nr: 0116757	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-11 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1968 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 decision of the RO.
  

REMAND

The report of the veteran's hospitalization at the VA medical 
facility in Syracuse, New York, from February 2000 to March 
2000 shows a diagnosis of PTSD, as does a written opinion 
from the veteran's treating psychologist in February 1999.  
This evidence shows a clear diagnosis of PTSD that warrants 
further development in this case to determine whether the 
veteran meets the eligibility requirements to establish 
service connection for this disorder.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  
 
A review of the record shows that the veteran had Vietnam 
service from April 1970 to April 1971 and was assigned to the 
7th Battalion, 8th Artillery (Battery B) during this period.  
He has not responded to the development letter the RO sent 
him in March 1998, other than to explain on his VA Form 9 
that he has memory loss, and to assert that "anyone there 
was involved in some way with combat or results of combat."  
He has said only that he came under enemy fire on several 
occasions in both Vietnam and Cambodia.

With regard to the development of evidence to confirm a 
claimed stressor, VETERANS BENEFITS ADMINISTRATION MANUAL M21-1, 
Part III, Para. 5.14 b. (5) provides: 


(5)  If sufficient evidence is already of 
record to grant service connection for a 
claimed condition, do so.  If not, but 
there is a confirmed diagnosis of PTSD, 
send an inquiry to the USASCRUR or the 
Marine Corps.  However, always send an 
inquiry in instances in which the only 
obstacle to service connection is 
confirmation of an alleged stressor.  A 
denial solely because of an unconfirmed 
stressor is improper unless it has first 
been reviewed by the USASCRUR or the 
Marine Corps.


The Board notes that the veteran was awarded the Army 
Commendation Medal.  This evidence and the other evidence 
does not show whether the veteran personally participated in 
combat and additional evidence should be obtained from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in order to determine whether the veteran is a 
combat veteran and to corroborate his claimed stressors while 
in Vietnam.  M21-1, Part III, par. 5.14b.

Regarding his stressors, the Board notes that, to date, the 
veteran's descriptions of having experienced stressors in 
Vietnam have been vague and extremely general.  The veteran's 
descriptions did not include any specific names, locations, 
or dates regarding these claimed events.  Prior to attempting 
stressor verification, the RO should, once again, request 
from the veteran a statement containing as much detail as 
possible regarding the stressors to which he asserts he was 
exposed during service.  He should be asked to provide 
specific details of the claimed stressful events during 
service, such as dates, locations, detailed descriptions of 
the events, his service units at the time of the stressors, 
and the duty assignments, full names and any other 
identifying information concerning other individuals involved 
in the stressor events.  He should be notified that this 
information is critical to the attempted verification of his 
claimed stressors.  The Board emphasizes, for the veteran's 
benefit, that while he has reported experiencing stressor 
events, he has been very vague in the details of these 
reported incidents, either failing to identify individuals 
involved, or failing to give significant information 
regarding the dates, locations, and units involved in the 
claimed events.  This is particularly why the veteran should 
be informed of the need for additional information.

However, regardless of the veteran's response, the RO should 
then specifically summarize any information obtained from the 
veteran pursuant to this remand and also all information 
previously obtained regarding his claimed stressors 
(particularly, the correspondence received in February 1999 
from the veteran's treating psychologist, indicating that the 
veteran was under fire during several engagements with enemy 
forces in Vietnam), and this information, as well as copies 
of the veteran's DD Form 214 and DA Form 20, should be 
forwarded to the USASCRUR for verification of his claimed 
stressors.  Specifically requested should be unit histories 
regarding the veteran's assigned units during his service in 
Vietnam.

The veteran's treating psychologist also stated that the 
veteran has participated in a Veterans Readjustment 
Counseling program since June 1998.  Records from the program 
have not been obtained, and they should be.  The duty to 
assist the veteran in the development of facts pertinent to 
his claim includes obtaining all relevant records and 
providing an adequate VA examination.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

After the above development has been completed, the RO should 
determine if there is credible supporting evidence that the 
claimed stressor or stressors actually occurred.  If so, 
then, and only then, the case should be referred for a 
medical examination to determine the sufficiency of the 
stressor(s) and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor(s) have been credibly supported by 
the record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
stressor(s) to which the veteran was exposed during service 
were of sufficient severity as to have resulted in current 
psychiatric symptoms.

In this regard, the Board notes that, although there is 
medical evidence of record indicating that the veteran has a 
diagnosis of PTSD, it is unclear what stressor event(s) were 
relied upon in making the diagnosis of PTSD.  If the veteran 
does undergo an examination, the examiner should determine 
his current neuropsychiatric diagnosis, if any, and it is 
also important that the examiner address the etiological 
relationship of any diagnosed disorder to the veteran's 
service.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for PTSD since separation from 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file, 
including records of the veteran's 
participation in a Veterans Readjustment 
Counseling program since June 1998.

2.  The veteran should also once again be 
asked to specify, in as detailed a 
fashion as possible, the circumstances 
surrounding the claimed stressor 
incident(s) which reportedly occurred in 
Vietnam.  He should specify, to the 
extent possible, the location and date of 
each event identified, the unit to which 
he was assigned at the time, and the full 
names of other individuals participating, 
if known, in addition to any other 
identifying information which may be 
relevant.  The veteran should be informed 
that the information is necessary to 
obtain supportive evidence and that 
failure to respond may result in an 
adverse determination.  The veteran's 
response should be associated with the 
claims folder.

3.  Regardless of the veteran's response, 
the RO must then review the entire file, 
including the veteran's previous 
statements of stressors and any 
additional information submitted by the 
veteran or otherwise obtained pursuant to 
this remand, and prepare a summary of all 
the veteran's claimed stressors for 
submission to the USASCRUR at the 
appropriate address.  A copy of the 
veteran's DD Form 214 and DA Form 20 or 
equivalent service documents should be 
sent with the summary of the claimed 
stressors to the USASCRUR, and they 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

4.  After the above development, the RO 
should determine whether there is 
credible supporting evidence of the 
claimed stressor or stressors to support 
the diagnosis of PTSD due to service.  
This determination should reflect 
consideration of the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) (i.e., 
whether the veteran is a "combat" 
veteran) and 38 C.F.R. § 3.304(f) (2000).  

5.  If, and only if, the RO determines 
that the record credibly supports a 
stressor to support the diagnosis of 
PTSD, the RO should order a VA 
psychiatric examination.  The 
psychiatrist should state whether the 
veteran meets the diagnostic criteria of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, to 
support the diagnosis of PTSD; and 
whether there is a nexus between the PTSD 
and one or more of the credibly supported 
in-service stressors identified by the 
RO.  The psychiatrist should support all 
opinions with a discussion of medical 
principles as applied to the medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to the 
psychiatrist for review prior to the 
examination.


6.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If so, the RO should then review 
the veteran's claim for service 
connection for PTSD.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative, 
and they should be afforded an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




